592 N.W.2d 95 (1999)
233 Mich. App. 649
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Dashone NEAL, Defendant-Appellee.
Docket No. 209603.
Court of Appeals of Michigan.
Submitted January 19, 1999, at Detroit.
Decided February 2, 1999, at 9:15 a.m.
Released for Publication April 21, 1999.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, Irving *96 C. Shaw, Jr., Prosecuting Attorney, and Jonathan L. Poer, Chief Appellate Prosecuting Attorney, for the people.
Cyril C. Pessina, New Baltimore, for the defendant on appeal.
Before: HOEKSTRA, P.J., and HOLBROOK, JR., NEFF, JANSEN, FITZGERALD, SAAD, and O'CONNELL, JJ.
PER CURIAM.
Pursuant to MCR 7.215(H), this special panel was convened to resolve the conflict between the prior opinion in this case, People v. Neal, 232 Mich.App. 801, 592 N.W.2d 92 (1998), and People v. Gaines, 223 Mich.App. 230, 566 N.W.2d 35 (1997). In accordance with MCR 7.215(H)(1), the prior Neal panel was required to follow the precedent of Gaines, supra. Were it not for MCR 7.215(H)(1), the previous panel would have reversed and reinstated defendant's convictions.
Following an en banc order in Neal, supra, invoking the conflict resolution procedure of MCR 7.215(H), this case is being reconsidered by this special panel. After due consideration, we resolve the conflict in favor of the prior Neal opinion. We are persuaded by the prior Neal opinion and hereby adopt its reasoning and analysis. The precedent established by Gaines, supra, is overruled.
The lower court order vacating defendant's convictions and sentences is vacated. Defendant's convictions and sentences are reinstated.